Citation Nr: 1130363	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-05 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Veteran had qualifying service to establish basic legal entitlement to VA nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The appellant is the surviving spouse of a Veteran who had recognized military service in the Philippines from February 23, 1943 to October 30, 1945 and from October 31, 1945 to March 18, 1946.  He died in May 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decisional letter of the Manila Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's certified military service consisted of: recognized guerilla service from service from February 23, 1943 to October 30, 1945; and Regular Philippine Army service from October 31, 1945 to March 18, 1946.

2.  The Veteran's recognized active service did not include any service qualifying for VA nonservice-connected death pension benefits. 


CONCLUSION OF LAW

As the Veteran did not have qualifying service, the threshold legal requirement for establishing entitlement to VA nonservice-connected death pension benefits is not met.  38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41, 3.203 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The critical facts in this case, i.e., the dates and nature of the Veteran's active service, are not in dispute.  Consequently, resolution of the matter is wholly dependent on interpretation of the statutory and regulatory provisions pertaining to the nature of service that is necessary to establish basic eligibility for VA nonservice-connected death pension benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence  relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence,  the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus  specifically on what the evidence shows, or fails to show, as to the claim. 
Nonservice-connected death pension benefits are payable to a surviving spouse of a veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541.  

Service prior to July 1, 1946 in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerrilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance benefits.  However, it is not qualifying service for nonservice-connected pension (to include death pension) benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

The service department has certified that the Veteran's military service consisted of recognized guerilla service from service from February 23 to October 30, 1945; and Regular Philippine Army service from October 31, 1945 to March 18, 1946.  It is  not shown or alleged that the Veteran had any additional active service.  Consequently, a request for re-certification of service is not indicated.  See Sarmiento v.  Brown, 7 Vet. App. 80, 85 (1994).  

In summary, the Veteran did not have VA pension-qualifying service, and the appellant does not meet the basic eligibility requirements for nonservice-connected death pension benefits.  38 U.S.C.A. §§ 107; 1521(j), 1541; 38 C.F.R. §§ 3.3, 40, 3.41.  The Board is legally precluded from finding otherwise.  See 38 C.F.R. § 20.101.  

Because the law is dispositive on this issue, the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The appeal to establish basic legal entitlement to VA death pension benefits is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


